DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The examiner’s interpretations of the limitations that invoke 35 U.S.C. 112(f) are as follows:
Claims 1-5 recite the limitation “determination unit”, which invokes 35 U.S.C. 112(f). The limitation is disclosed in the specification as “For example, the overall control unit 210 is a microprocessor (MPU)” (Applicant’s Specification, Paragraph [0031]), with an algorithm for performing the functions of the determination unit within each of the claims disclosing the determination unit. For examination purposes, examiner is considering a microprocessor or an equivalent thereof to read on the “determination unit”.
Claims 1-6 recite the limitation “image processing unit”, which invokes 35 U.S.C. 112(f). The limitation is disclosed in the specification as “For example, the overall control unit 210 is a microprocessor (MPU)” (Applicant’s Specification, Paragraph [0031]), with an algorithm for performing the functions of the image processing unit within each of the claims disclosing the image processing unit. For examination purposes, examiner is considering a microprocessor or an equivalent thereof to read on the “image processing unit”.
Claims 1, 3, and 4 recite the limitation “display control unit”, which invokes 35 U.S.C. 112(f). The limitation is disclosed in the specification as “For example, the overall control unit 210 is a microprocessor (MPU)” (Applicant’s Specification, Paragraph [0031]), with an algorithm for performing the functions of the display control unit within each of the claims disclosing the display control unit. For examination purposes, examiner is considering a microprocessor or an equivalent thereof to read on the “display control unit”.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, and 8 recite the limitation “a treadmill configured to prompt a trainee to walk” (line 2 in claim 1, line 2 in claim 7, and lines 1-2 in claim 8). This limitation is unclear as it is not clear if the trainee is meant to be on the treadmill, as if the trainee is not on the treadmill, the treadmill cannot 
Claim 2 recites the limitation “which of videos” (line 4), wherein this limitation is unclear as only a single video is captured as previously claimed. For examination purposes, examiner has interpreted a plurality of videos to be collected by the previously claimed camera system. Claim 2 additionally recites “the determination criteria” (line 6), wherein this limitation is unclear as the limitation is previously recited as “the plurality of determination criteria”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunn (US-20140024971-A1) in view of Lee (US-20070275830-A1).
Regarding claims 1, 7, and 8, Bunn discloses a walking training system, a non-transitory storage medium storing a control program for a walking training system (The system includes a computer (105) that implements an active logic neural networks decision engine, to administer the active logic engine algorithms to video data obtained from a motion sensor (Bunn, Paragraph [0039])), and a control method for a walking training system comprising: a camera system configured to image the trainee at an angle of view at which at least a part of the gait of the trainee during walking is recognizable (images from multiple cameras may be used as shown schematically in FIG. 12 (camera A 1203 and camera B 1204)…The data are composed into a stereoscopic 3-dimensional (3-D) representation of the subject's movements using known image reconstruction techniques, and can transform the images of the subject 
However, Bunn fails to explicitly disclose a treadmill configured to prompt a trainee to walk and that the angle of view comprises at least a part of a gait of the trainee walking on the treadmill. Lee discloses a system for imaging a trainee walking on a treadmill (a camera arranged adjacent to the treadmill to locate the marker in order to detect a walking movement of the walker on the treadmill (Lee, Paragraph [0014])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the walking training system, non-transitory storage medium storing a control program for a walking training system, and control method for a walking training system of Bunn so as to incorporate a treadmill configured to prompt a trainee to walk and that the angle of view comprises at least a part of a gait of the trainee walking on the treadmill as taught by Lee so as to allow for the trainee to repeatedly walk at the same location in order to repeatedly analyze walking behaviors (a gait training system capable of using a treadmill with a rotating rate adjustable in 
Regarding claim 5, Bunn in view of Lee discloses the walking training system according to claim 1, wherein the image processing unit is configured to determine a clipping period for the video clip based on the determination criterion determined to be applicable by the determination unit (segmented image algorithms were created to represent the movement of the subject over selectable time slices. Administration of algorithms were created to mathematically represent these movements in vectored time space with which the algorithms were trained using the multitude of video data to determine "normal" mobility and deviations of same suggesting impaired mobility. The observations of images of movements of subjects can then be vectorized and matrix representations can be determined to estimate the degree of excursion from normal the subject's movement appears (Bunn, Paragraph [0050])).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunn in view of Lee as applied to claim 1 above, and further in view of Rao (US-20160189371-A1).
Regarding claim 2, Bunn in view of Lee teaches the walking training system according to claim 1, wherein the camera system includes a plurality of cameras configured to image the trainee in different directions (Bunn, Paragraph [0086], Figure 12). However, Bunn fails to explicitly disclose that the image processing unit is configured to determine which of videos captured by the cameras is clipped as the video clip based on a determination criterion determined to be applicable by the determination unit out of the determination criteria. Rao discloses a system for determining gait abnormalities, wherein Rao further discloses an image processing unit that is configured to determine which of videos captured by the cameras is clipped as the video clip based on a determination criterion determined to be applicable by the determination unit out of the determination criteria (the video acquisition module 102 receives the one or more videos of the one or more individuals, while they are walking, for determining the gait 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the walking training system of Bunn in view of Lee so as to incorporate that the image processing unit is configured to determine which of videos captured by the cameras is clipped as the video clip based on a determination criterion determined to be applicable by the determination unit out of the determination criteria as taught by Rao so as to allow for specific identification of a gait pattern based on pre-stored values of the detected regions of interest (Rao, Paragraph [0039]).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunn in view of Lee and Rao as applied to claim 2 above, and further in view of Utsunomiya (US-9727779-B2).
Regarding claim 3, Bunn in view of Lee and Rao teaches the walking training system according to claim 2, wherein Bunn fails to explicitly disclose that the image processing unit is configured such that, when the determination criterion determined to be applicable by the determination unit is a specific determination criterion, the videos captured by the cameras are clipped as the video clips. Rao discloses an image processing unit that is configured such that, when the determination criterion determined to be applicable by the determination unit is a specific determination criterion, the videos captured by the cameras are clipped as the video clips (Rao, Paragraph [0039], wherein the determination of a region of interest to compare stored gait patterns to is considered to read on this limitation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the walking training system of Bunn in view of Lee and Rao so as to incorporate that the image processing unit is configured to determine which of videos captured by the cameras is clipped as the video clip based on a determination criterion determined to be applicable by the determination unit out of the determination criteria as taught by Rao so as to allow for specific identification of a gait pattern based on pre-stored values of the detected regions of interest (Rao, Paragraph [0039]).
However, while the combination of Bunn in view of Lee and Rao teaches that the display control unit is configured to cause the display unit to display two video clips in synchronization with each other (Typical modes of display include side-by-side video (1309) that depict the subject at different times (Bunn, Paragraph [0060])), Bunn fails to also explicitly disclose that the display control unit is configured to cause the display unit to display the video clips, as clipped by the image processing unit, in synchronization with each other. Utsunomiya discloses a system for capturing motion information of a subject using a plurality of image capturing devices such as a Kinect (As an example of a sensor that uses 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the walking training system of Bunn in view of Lee and Rao so as to incorporate that the display control unit is configured to cause the display unit to display the video clips, as clipped by the image processing unit, in synchronization with each other as taught by Utsunomiya so as to allow for more detailed information to be obtained regarding the motions of the subject (As a result, the motion information processing apparatus 100 according to the third embodiment is able to provide viewers with the pieces of color image information obtained as the subject is being viewed from the plurality of angles in such a manner that the times thereof are kept in synchronization with each other. Thus, the viewers are able to obtain detailed information about the motions of the subject undergoing the rehabilitation (Utsunomiya, Col 28, lines 20-28)).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunn in view of Lee as applied to claim 1 above, and further in view of Mariottini (US-20160147959-A1).

However, Bunn fails to explicitly disclose that the image processing unit is configured to clip, as a comparative video, a video in a normal-walking period in which the determination unit does not determine that the abnormal walking occurs. Mariottini discloses a system for determining abnormal walking of a subject, wherein Mariottini discloses an image processing unit clipping, as a comparative video, a video in a normal-walking period in which the determination unit does not determine that the abnormal walking occurs (According to some embodiments, the system may provide the user with a separate video recording (or other captured data) of the patient exhibiting normal gait (‘normal gait event’), in which case it would not be necessary for the abnormal gait event to also include some amount of time during which the patient's gait did not manifest the abnormality (Mariottini, Paragraph [0044])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the walking training system to have incorporated that the image .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunn in view of Lee as applied to claim 1 above, and further in view of Cox (US-20080234107-A1).
Regarding claim 6, Bunn in view of Lee teaches the walking training system according to claim 1, but Bunn fails to explicitly disclose that the image processing unit is configured to determine the clipping period for the video clip based on a walking cycle of the trainee. Cox discloses a system for determining user gait, wherein Baker further discloses identifying gait anomalies based on a walking cycle of a user (Several of these parameters were judged to be very sensitive indicators of gait anomalies such as stride profile, average stride profile, average cycle fraction difference, stride length unbalance (Cox, Paragraph [0045])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the walking training system of Bunn in view of Lee so as to identify abnormal walking based off of a walking cycle as a walking cycle can be indicative of gait anomalies (Cox, Paragraph [0045]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791